Citation Nr: 0942013	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-28 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for cervical spine 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for lumbar spine 
disability, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
right (major) carpal tunnel syndrome, currently evaluated as 
zero percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
left (minor) carpal tunnel syndrome, currently evaluated as 
zero percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant has active service from July 1977 to December 
1995.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision issued 
by the above Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in part, denied the appellant's 
claims of entitlement to increased evaluations for his 
cervical spine, lumbar spine, and bilateral carpal tunnel 
syndrome (CTS) disabilities.

In August 2009, a videoconference hearing was held between VA 
benefits office in Las Vegas, NV, and the Board in 
Washington, DC, before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the file.

In conjunction with that Board hearing, the appellant 
submitted additional evidence pertaining to his disability 
claims.  The appellant also waived review of the evidence by 
the RO via a written statement, also submitted in August 
2009.  Therefore referral to the RO of evidence received 
directly by the Board is not required.  38 C.F.R. § 20.1304.

The Board notes that the RO, in the October 2007 rating 
decision, also denied the appellant's claim of entitlement to 
an increased evaluation for his sinusitis disability (this 
was later increased to 30 percent) as well as his claim of 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  Because the appellant has 
neither initiated nor completed the procedural steps 
necessary for an appeal on the issue of an increased sinus 
disability rating or on the issue of TDIU, the Board has not 
included them in its consideration of the claims on appeal.


FINDINGS OF FACT

1.  Throughout this appeal, the appellant's cervical spine 
disability has not been manifested by ankylosis of the 
cervical spine, nor has he demonstrated forward flexion of 
the cervical spine limited to 15 degrees.

2.  Throughout this appeal, the appellant's lumbar spine 
disability has not been manifested by ankylosis of the 
thoracolumbar spine, nor has he demonstrated forward flexion 
of the thoracolumbar spine limited to 30 degrees.

3.  Throughout this appeal, neither the appellant's cervical 
spine disability nor his lumbar spine disability has been 
productive of any incapacitating episodes.

4.  Throughout this appeal, the appellant's cervical spine 
and lumbar spine disabilities have not been manifested by any 
myopathy, radiculopathy, or neuropathy that resulted in 
disability analogous to mild incomplete paralysis of any 
nerve.

5.  Throughout this appeal, the appellant has not 
demonstrated at least mild neurologic impairment of any nerve 
in the right (major) upper extremity due to the carpal tunnel 
disability.

6.  Throughout this appeal, the appellant has not 
demonstrated at least mild neurologic impairment of any nerve 
in the left (minor) upper extremity due to the carpal tunnel 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
have not been met for the appellant's cervical spine 
disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2009).

2.  The criteria for an evaluation in excess of 20 percent 
have not been met for the appellant's lumbar spine 
disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2009).

3.  A compensable rating for paralysis of the ulnar nerve of 
either upper extremity due to carpal tunnel syndrome is not 
warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.124, 4.124a, Diagnostic Codes 8511-
8517, 8611-8617, and 8711-8717 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

As to claims for increase, the U.S. Court of Appeals for 
Veteran Claims previously held that a detailed notice, 
tailored to the specific aspects of each claim, must be 
provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the Federal Circuit 
Court recently reversed that decision, holding that what is 
required is generic notice of the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and earning capacity, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  See Dingess v. Nicholson, supra.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In April 2007, July 2008, and July 2009, VA sent the 
appellant letters informing him of the types of evidence 
needed to substantiate his claims and of its duty to assist 
him in substantiating his claims under the VCAA.  The letters 
informed the appellant that VA would assist him in obtaining 
evidence necessary to support his claims, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letters provided to 
the appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the October 2007 rating 
decision, the August 2008 SOC, and the July 2009 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided him with additional 60-day periods to submit more 
evidence.  It appears that all obtainable evidence identified 
by the appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the appellant has not demonstrated any prejudicial 
or harmful error in VCAA notice, and any presumption of error 
as to the first element of VCAA notice has been rebutted in 
this case.  See Shinseki v. Sanders, supra.  The appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  In addition, to whatever extent the 
decision of the Court in Dingess, supra, requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since each claim 
for an increased rating is being denied, no new effective 
date will be assigned, so that issue is moot.  Moreover, 
although no longer required, the additional Vazquez 
requirements for the increased rating claims were provided in 
a July 2008 letter.  Accordingly, the Board finds that VA has 
satisfied its duty to assist the Veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertinent 
to his claims under the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA 
outpatient medical treatment records have been associated 
with the claims file.  The appellant was afforded VA medical 
examinations in May 2007, August 2008, and June 2009.  A 
medical opinion is adequate when it is based upon 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed 
disability will be a fully informed one."  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Each one of these 
examinations was conducted by a medical professional and the 
associated reports reflect review of the appellant's prior 
medical records.  The examinations included reports of the 
symptoms for each disability and demonstrated objective 
evaluations.  The examiners were able to assess and record 
the appellant's ranges of motion and they examined him for 
functional loss on repetitive motion.  Radiographic 
examinations were accomplished, as was neurologic (EMG/NCS) 
testing.

The Board finds that the findings in the examination reports 
are sufficiently detailed with recorded history, impact on 
employment and daily life, and clinical findings.  In 
addition, it is not shown that the examinations were in some 
way incorrectly prepared or that the VA examiners failed to 
address the clinical significance of the appellant's 
disabilities.  Further, the VA examination reports addressed 
the applicable rating criteria.  As a result, the Board finds 
that additional development by way of another examination 
would be redundant and unnecessary.  See 38 C.F.R. § 3.326 
and 38 C.F.R. § 3.327 and Green v. Derwinski, 1 Vet. App. 121 
(1991).  Therefore, the Board concludes that the appellant 
was afforded adequate examinations.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant had the opportunity to present 
testimony during his August 2009 Board videoconference 
hearing.  He was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available relevant treatment records that he wanted the RO to 
obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the 
pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for cervical spine, 
lumbar spine and carpal tunnel disabilities, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Claims for Increased Rating

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed 
includes VA treatment records dated between 2005 and 2009; 
the reports of VA examinations conducted in May 2007, August 
2008, and June 2009; and the transcript from the August 2009 
Board videoconference hearing.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that, 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The appellant contends that the severity of each one of his 
claimed disabilities is not reflected in the currently 
assigned evaluations.  During his August 2009 Board 
videoconference hearing, the appellant testified that he took 
a muscle relaxant for his neck and back disabilities.  He 
said that he used a TENS unit for his lumbar spine and wrist 
braces for his hands.  He further stated that his conditions 
were painful and had adverse effects on his ability to 
perform his daily activities, including his job.  The 
appellant testified that no surgery was being contemplated 
for his neck, his lower back or his upper extremities.

Review of the medical treatment evidence of record reveals 
that the appellant was noted to have a slightly decreased 
range of motion of his neck during a VA clinic visit in 
September 2005.  Right and left rotation of the cervical 
spine was recorded as approximately 60 degrees.  A June 2006 
note states that the appellant's grip was normal on physical 
examination; his wrists were described as having normal 
ranges of motion and there was no tenderness.  In October 
2006, the appellant complained of nonspecific joint pain; he 
reported no major morning stiffness.  The appellant reported 
that he was still having back pain despite his use of pain 
pills and a TENS unit.  In March 2007, the appellant said 
that his hands puffed up at times and that his right elbow 
ached.  He also reported that his back pain would come and 
go.  Later that same month, the appellant complained of pain 
in his hands and wrists.  The clinical assessment was 
arthralgia, especially involving the hands and elbows; the 
cause was noted to be unclear.  A January 2009 VA 
Rheumatology consultation note states that the appellant 
complained of achiness in both hands, wrists, knees and 
elbows and that work-up of these complaints was most 
suggestive of generalized osteoarthritis.  The cause for the 
arthralgias was said to be unclear.  The joint symptoms were 
said to be significant and the appellant was said to may need 
to go on disability.

The appellant underwent a VA medical examination in May 2007; 
the examiner reviewed the appellant's medical records.  The 
appellant complained of pain, stiffness and weakness.  He 
said that the cervical spine pain radiated to his shoulders, 
while the lumbar spine pain did not radiate.  The appellant 
reported flare-ups three times per week that lasted an hour.  
These were precipitated by changes in weather and activity 
levels.  The appellant reported that he had not had any 
surgeries.  He said that he had difficulty driving.  He 
denied problems with bathing, grooming, eating or toileting.  
On physical examination, the appellant's gait going back to 
the lobby was described as normal.  There was flattening of 
the normal lordotic curve.  

The appellant demonstrated zero to 45 degrees of forward 
flexion of the cervical spine; zero to 45 degrees of 
extension; zero to 25 degrees of right flexion; zero to 
thirty degrees of left flexion; zero to 60 degrees of right 
rotation; and zero to 40 degrees of left rotation.  He also 
exhibited zero to 90 degrees of forward flexion of the lumbar 
spine; zero to 30 degrees of extension; zero to 30 degrees of 
right and left flexion; and zero to 30 degrees of right and 
left rotation.  Some pain on accomplishment of motion was 
noted.  There was no additional loss of range of motion in 
the appellant's neck or low back with repetitive use.  
However, the appellant admitted to pain, fatigue, weakness 
and lack of endurance.  The appellant did not exhibit any 
posture abnormalities, fixed deformities, ankylosis or 
abnormalities of musculature.  There was no muscle atrophy; 
tone and strength were normal.  Deep tendon reflexes were 
normal.  Sensory testing was normal.  Straight leg raising 
was positive at 45 degrees on the left.  The examiner stated 
that the appellant had not experienced any incapacitation.  
Imaging reports revealed degenerative changes and 
intervertebral disc syndrome in the neck and low back.  

The appellant complained of pain in his hands, wrists and 
elbows.  He denied numbness and tingling.  He reported flare-
ups two to three times per month and said they were very 
severe in that they lasted a week with pain, weakness, 
fatigue, and functional loss.  He said his baseline pain 
level was 3/10.  The examiner stated that the appellant was 
right-handed.  On physical examination, there were no 
paresthesias, dysthesias, or other sensory abnormalities.  
There was pain, stiffness, and weakness.  There was no muscle 
wasting or atrophy.  The appellant was able to make a fist 
without any difficulty.  He could oppose each finger to his 
respective thumb.  The examiner concluded that there was no 
paralysis, neuritis or 
neuralgia - just joint pain.

The appellant underwent another VA medical examination in 
August 2008; the examiner reviewed the appellant's medical 
files.  The appellant report losing less than one week of 
work during the prior twelve months; he said that this was 
due to gastroenteritis.  The appellant complained of weakness 
and stiffness of his fingers, as well as pain in his finger 
joints and wrists.  The examiner noted that the appellant did 
not have any surgical history, incontinence, erectile 
dysfunction, numbness, paresthesias, leg weakness, or foot 
weakness.  The appellant reported use of a TENS unit and pain 
medication.  He also complained of constant daily moderate 
pain in his spine that did not radiate.  He said that during 
flare-ups, he would move more slowly, that he would be tired 
out and that he had to lie down often.  The examiner stated 
that there had been no incapacitating episodes during the 
prior twelve months for either the cervical spine or the 
lumbar spine.  The appellant reported being able to walk 
between one-quarter mile and one mile.  

On physical examination, the appellant's motor strength was 
5/5 in all extremities and his sensory testing was normal.  
Deep tendon reflexes were normal in all extremities.  There 
was no muscle atrophy; muscle tone and muscle bulk were 
normal.  The examiner stated that no joint function had been 
affected by the nerve disability.  Gait and balance were 
normal.  The appellant's posture and head position were 
normal.  There was no abnormal spine curvature.  There was no 
cervical or lumbar spine ankylosis.  EMG/NCS testing revealed 
no evidence of any myopathy, radiculopathy or neuropathy in 
any extremity.  The appellant exhibited zero to 80 degrees of 
forward flexion of the lumbar spine; zero to 20 degrees of 
extension; zero to 20 degrees of right flexion; zero to 27 
degrees of left flexion; zero to 17 degrees of right 
rotation; and zero to 22 degrees of left rotation.  Some pain 
was observed during the range of motion testing.  There was 
no additional loss of range of motion in the appellant's 
lumbar spine with repetitive use.  There was no evidence of 
lumbar radiculopathy.  Imaging revealed the presence of 
degenerative disc disease of the lumbar spine, as well as 
degenerative changes.

The appellant most recently underwent a VA medical 
examination in June 2009; the examiner reviewed his medical 
records.  The appellant reported full-time employment and 
said he had been at his current job for one to two years.  
The appellant complained of neck pain and reported the use of 
medication.  He stated that he had not had any 
hospitalization or surgery.  He denied numbness, paresthesias 
and radiation of pain.  The appellant did report fatigue, 
decreased motion, stiffness, weakness, spasms, and pain.  He 
complained of severe neck pain lasting one to two days 
occurring one to six days per week and reported flare-ups 
that were weekly in frequency, three to seven days in 
duration and severe in nature.  He estimated his additional 
limitation of neck motion during flare-ups to be 50 to 50 
percent.  He reported having no incapacitating episodes.  On 
physical examination, the appellant's posture and head 
position were normal.  His gait was normal.  There was no 
lumbar flattening or scoliosis.  There was no ankylosis of 
the cervical spine or the lumbar spine.  There was no 
cervical or lumbar spasm, atrophy, guarding, pain with 
motion, tenderness, or weakness.  Sensory testing was normal 
in each extremity.  Reflexes were normal throughout.  
Radiographic examination of the cervical spine demonstrated 
degenerative changes and degenerative disc disease.  

The appellant exhibited zero to 25 degrees of forward flexion 
of the cervical spine; zero to 20 degrees of extension; zero 
to 20 degrees of right flexion; zero to 30 degrees of left 
flexion; zero to 40 degrees of right rotation; and zero to 70 
degrees of left rotation.  After repetitive motion, the 
appellant exhibited zero to 20 degrees of forward flexion of 
the lumbar spine; zero to 15 degrees of extension; zero to 20 
degrees of right flexion; zero to 30 degrees of left flexion; 
zero to 40 degrees of right rotation; and zero to 50 degrees 
of left rotation.  There was objective evidence of pain 
during the range of motion testing.

A.  Spine claims

Pursuant to regulatory provisions, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is X-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the diagnostic 
code, a 10 percent rating is for assignment for each major 
joint affected.  38 C.F.R. § 4.71, Diagnostic Codes (DCs) 
5003, 5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The diagnostic codes for rating diseases and injuries of the 
spine are designated as Diagnostic Codes 5235 to 5243 (for, 
respectively, vertebral fracture or dislocation; sacroiliac 
injury and weakness; lumbosacral or cervical strain; spinal 
stenosis; spondylolisthesis or segmental instability; 
ankylosing spondylitis; spinal fusion; degenerative arthritis 
of the spine; and intervertebral disc syndrome).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note 
(1).

1.  Cervical spine disability

The Board notes that service connection was originally 
granted for cervical spine chronic strain with X-ray 
findings, effective from January 1996; the cervical spine 
disability is currently evaluated as 20 percent disabling 
under DC 5242.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine.  Forward flexion of the cervical spine 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine is 30 percent disabling.  Forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis is 20 percent disabling.

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

The appellant has not clinically demonstrated forward flexion 
of the cervical spine limited to 15 degrees or less; nor has 
he demonstrated favorable ankylosis of the entire cervical 
spine.  Therefore, an evaluation in excess of 20 percent is 
not warranted under DCs 5235-5242.  Specifically, while the 
medical evidence of record shows that his range of cervical 
spine motion is restricted, the restriction of his range of 
motion is not commensurate with the next higher rating.  In 
the absence of further limitation of motion as enumerated 
above or ankylosis of the cervical spine, an evaluation in 
excess of 20 percent is not warranted.

In addition, the medical evidence does not show that the 
appellant's service-connected cervical strain has caused any 
associated objective neurologic abnormalities in order to 
warrant a separate rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1).  The clinical evidence of 
record includes no findings of any neurological deficits; 
sensory testing has been normal and no neurological 
impairment has been demonstrated in the results of the 
EMG/NCS tests of record.  The clinical evidence of record 
does not show that the appellant's service-connected cervical 
spine disability includes any objective neurologic 
abnormalities.  Furthermore, no incapacitating episodes from 
cervical disc disease have been identified in the evidence of 
record.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
his subjective complaints of worsening pain, and objective 
medical evidence has indicated that the appellant sought 
treatment for his neck pain.

Examining the evidence summarized above, and giving due 
consideration to the provisions under 38 C.F.R. § 4.59, as 
well as due consideration to the provisions of 38 C.F.R. 
§§ 4.7, 4.10 and 4.40, the medical evidence of record shows 
that the appellant's orthopedic cervical spine symptomatology 
does not approximate the schedular criteria for an evaluation 
in excess of 20 percent.  The pain and functional limitations 
caused by the cervical spine disorder are contemplated in the 
evaluation for the orthopedic symptomatology of the cervical 
spine that is represented by the current 20 percent rating.

The Board has also considered rating the appellant's service-
connected disability under a different or additional 
diagnostic code.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in the applicable code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Were additional ratings to be assigned, such action would 
violate the provisions of 38 C.F.R. § 4.14, which prohibit 
the pyramiding.  The codes in question all contemplate 
limitations due to pain, orthopedic and neurologic, of the 
cervical spine.  There is no "entirely different function" 
affected by neurologic versus orthopedic findings that would 
warrant a separate evaluation.  See 38 C.F.R. § 4.55; Esteban 
v. Brown, 6 Vet. App. 259 (1994).  The pain and functional 
limitations caused by the neck disorder are contemplated in 
the 20 percent rating currently assigned.  Thus, 38 C.F.R. 
§ 4.40, et seq., do not provide basis for the assigning of a 
separate disability rating.

2.  Lumbar spine disability

The Board notes that service connection was originally 
granted for chronic recurrent lumbosacral strain, effective 
from January 1996; the lumbar spine disability is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the following 
apply: a 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
Diagnostic Codes 5235 to 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (2).

The record indicates that the appellant's lumbar spine 
symptoms do not warrant the assignment of a disability 
evaluation greater than the 20 percent evaluation currently 
assigned.  An evaluation for the appellant's thoracolumbar 
spine disability in excess of 20 percent is not appropriate 
pursuant to the current rating criteria, DCs 5235 to 5243.  
Specifically, while the medical evidence of record shows that 
the appellant's combined range of thoracolumbar spine motion 
is restricted to 188 degrees and that his forward flexion is 
reduced to 80 degrees with repetitive motion, the restriction 
of his range of motion is not commensurate with the next 
higher rating.  In the absence of further limitation of 
motion (forward flexion 30 degrees or less) or ankylosis of 
the entire thoracolumbar spine, an evaluation in excess of 20 
percent is not warranted.

In addition, the medical evidence does not show that the 
appellant's service-connected lumbar spine disability has 
caused any associated objective neurologic abnormalities at 
any time, including, but not limited to, bowel or bladder 
impairment in order to warrant a separate rating.  38 C.F.R. 
§ 4.71a, DCs 5235 to 5243, Note (1).  The clinical evidence 
of record includes no findings of any neurological deficits 
emanating from the lumbar portion of the spine.  No lumbar 
radiculopathy has been identified and the neurological 
testing of the appellant's lower extremities, including 
EMG/NCS, has yielded normal results.  Thus, the clinical 
evidence of record does not show that the appellant's 
service-connected lumbar spine disability includes any 
objective neurologic abnormalities.

As above, were such additional rating to be assigned, such 
action would violate the provisions of 38 C.F.R. § 4.14, 
which prohibit the pyramiding.  The codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely 
different function" affected by neurologic versus orthopedic 
findings that would warrant a separate evaluation for the 
lumbar spine.  See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The pain and functional limitations caused 
by the lumbar spine disability are contemplated in the 20 
percent rating that has been assigned.  Thus, 38 C.F.R. 
§ 4.40, et seq., do not provide basis for the assigning of a 
separate disability rating for the lumbar spine.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
his subjective complaints of worsening pain, and objective 
medical evidence has indicated that the appellant sought 
treatment for his spinal pain.  Examining the evidence 
summarized above, and giving due consideration to the 
provisions under 38 C.F.R. § 4.59, as well as due 
consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 
4.40, the medical evidence of record shows that the 
appellant's orthopedic spinal symptomatology does not 
approximate the schedular criteria for an evaluation in 
excess of 20 percent for the lumbar spine.  The pain and 
functional limitations caused by the appellant's low back 
disability are contemplated in the evaluation for the 
orthopedic symptomatology of the lumbar spine that is 
represented by the current 20 percent disability evaluation.

B.  Right and left carpal tunnel disabilities

The Board notes that service connection was originally 
granted for neuritis of the ulnar nerve (carpal tunnel 
syndrome), right and left, effective from January 1996; both 
the right CTS and the left CTS are currently evaluated as 
zero percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8516.

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  
38 C.F.R. § 4.69.  It was noted in the report of the May 2007 
VA examination that the appellant is right-handed.  Thus, the 
ratings in this case are to be made on the basis of the right 
upper extremity being the major extremity and the left upper 
extremity being the minor extremity.

The neurologic rating guidelines are found at 38 C.F.R. Part 
4; these direct consideration of, among other things, 
complete or partial loss of use of one or more extremities.  
Reference is to be made to the appropriate bodily system of 
the schedule.  In rating peripheral nerve injuries, attention 
should be given to the relative impairment in motor function, 
trophic changes or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, is usually characterized by 
a dull and intermittent pain, of typical distribution, so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124.

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries 
indicates a degree of lost or impaired function that is 
substantially less than that which is described in the 
criteria for an evaluation for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement, when bilateral the ratings are 
combined with application of the bilateral factor.  38 C.F.R. 
§ 4.124a.

Complete paralysis of the ulnar nerve results in "Griffin 
Claw" deformity, due to flexor contraction of ring and 
little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of ring 
and little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened.  
38 C.F.R. § 4.124a, DC 8516.

Complete paralysis warrants a 50 percent rating for minor 
hand.  Incomplete severe paralysis of the minor hand warrants 
a 30 percent rating.  Incomplete moderate paralysis of the 
minor hand warrants a 20 percent rating.  Incomplete mild 
paralysis of either hand warrants a 10 percent rating.  
38 C.F.R. § 4.124(a), Diagnostic Codes 8516, 8616, 8716.

Review of the appellant's VA medical treatment records does 
not reveal any treatment for CTS or ulnar neuropathy in 
either hand.  No diagnosis of CTS is reflected in those 
treatment records.  Instead, the appellant has been given 
diagnoses of generalized osteoarthritis and arthralgias of 
the upper extremities, especially.  The January 2009 VA 
Rheumatology note states that the appellant has significant 
joint symptoms in his hands, wrists, and elbows.  A June 2007 
letter composed by the appellant's VA primary care physician 
lists the appellant's diagnoses, and neither CTS nor ulnar 
neuropathy is not included in the list, while arthropathy of 
the hands and elbows is listed.  The appellant is not service 
connected for any generalized osteoarthritis or for any 
arthropathy of the hands, wrists, or elbows.

The reports of the appellant's VA medical examinations 
indicate that he has consistently denied the presence of 
numbness and tingling in his upper extremities.  No muscle 
wasting or atrophy has been noted or found.  No paresthesias, 
dysthesias, or other sensory abnormalities have been 
indentified in the appellant's upper extremities.  No 
specific nerve involvement has been identified.  The 
appellant's bilateral wrist/hand and elbow pain has 
repeatedly been described as joint pain.  No paralysis, 
neuritis or neuralgia has been identified.  Sensory testing 
and motor testing have been normal; testing of the 
appellant's reflexes has yielded normal results.  The August 
2008 VA examiner stated that no joint function was affected 
by the nerve disability.  Furthermore, all EMG/NCS tests of 
record have resulted in normal findings; there is no electro-
diagnostic evidence of myopathy, radiculopathy, neuropathy or 
CTS.  

Comparing the neurologic manifestations to the above rating 
criteria, the appellant's bilateral CTS disability does not 
appear to be mild or even slight or trace in nature.  The 
Board notes that mild findings are required for a compensable 
rating for the median nerve (Diagnostic Codes 8515, 8615, 
8715), the middle radicular group (DCs 8511, 8611, 8711), the 
lower radicular group (DCs 8512, 8612, 8712), all radicular 
groups (DCs 8513, 8613, 8713) and the radial nerve (DCs 8514, 
8614, 8714).  Moderate findings are needed for a compensable 
evaluation for the musculocutaneous nerve (DCs 8517, 8617, 
8717).  As mild incomplete paralysis has not been 
demonstrated in the clinical evidence of record, the Board 
finds that the preponderance of the evidence is against a 
compensable rating evaluation for the service-connected right 
and left CTS at all times within the appeal period.

C.  Additional considerations

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 
8 Vet. App. 202 (1995), the Board is required to consider the 
Veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston, 10 Vet. App. at 
85.  However, under Spurgeon v. Brown, 10 Vet. App. 194 
(1997), the Board is not required to assign a separate rating 
for pain alone.  The Board recognizes the limitations that 
the appellant has as a result of his service-connected 
cervical spine and lumbar spine disabilities, but the current 
disability evaluations contemplate these limitations, as 
discussed above.  Therefore, increased evaluations are not 
justified.

Notwithstanding the above discussion, increased evaluations 
for the claimed disabilities could be granted if it were 
demonstrated that the particular disability presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints 
associated with employment, the Board has considered whether 
this case should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer 
v. Peake, 22 Vet. App. 242 (2008). 

The record reflects that the appellant has not required any 
hospitalization for the service-connected disabilities at 
issue, and that the manifestations of said disabilities are 
not in excess of those contemplated by the currently assigned 
ratings.  Furthermore, although the appellant experiences 
occupational impairment, there is no indication in the record 
that the average industrial impairment from these 
disabilities would be in excess of that contemplated by the 
assigned ratings.  The Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds no evidence that any one of these claimed 
disabilities presents such an unusual or exceptional 
disability picture as to require an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  As 
discussed above, there are higher ratings available for the 
claimed disabilities, but the required manifestations had not 
been shown in this case.  The Board further finds no evidence 
of an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for any one of 
these claimed disabilities; nor has he required any extensive 
treatment.  In August 2008, he reported that he had not had 
any time lost from work due to service-connected conditions 
during the prior twelve months.  The appellant has not 
offered any objective evidence of any symptoms due to any one 
of the claimed disabilities that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that referral of this case 
for consideration of any extraschedular rating is not 
warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, initial ratings 
are not at issue.  Furthermore, the appellant's claim for 
TDIU was denied in the October 2007 rating action, but the 
Veteran did not appeal that denial.  In fact, the appellant, 
in his December 2007 written statement, said that it was 
never his intention to completely retire due to service-
connected disability.  Moreover, as reflected by the June 
2009 VA medical examination report and the appellant's August 
2009 videoconference testimony, he is still working in a 
full-time capacity.  Therefore, the Board finds that no 
further consideration of a TDIU award is warranted.

Finally, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether any staged rating is appropriate for any one of the 
claimed disabilities.  As reflected in the decision above, 
the Board did not find variation in the appellant's 
symptomatology or clinical findings for any disability that 
would warrant the assignment of any staged rating for his 
disabilities of the cervical spine, lumbar spine and/or 
bilateral carpal tunnel syndrome, as the Court has indicated 
can be done in this type of case.  Based upon the record, the 
Board finds that at no time during the claim/appellate period 
have the disabilities on appeal been more disabling than as 
currently rated.

The preponderance of the evidence is against each increased 
rating claim, and there is no reasonable doubt to be resolved 
in favor of the Veteran in relation to any one of his claims.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
cervical spine disability is denied.

Entitlement to an evaluation in excess of 20 percent for 
lumbar spine disability is denied.


(CONTINUED ON NEXT PAGE)


Entitlement to a compensable evaluation for right CTS 
disability is denied.

Entitlement to a compensable evaluation for left CTS 
disability is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


